183 F.2d 976
87 U.S.App.D.C. 150, 86 U.S.P.Q. 66
SOUTHLAND PAPER MILLS, INC., OF TEXAS et al.v.MARZALL, Commissioner of Patents.
No. 10505.
United States Court of Appeals District of Columbia Circuit.
Argued May 31, 1950.Decided June 26, 1950.

Mr. Lester B. Clark, Houston, Tex., with whom Mr. Emmett Leo Sheehan, Washington, D.C., was on the brief, for appellant.  Mr. Landon G. Dowdey, Washington, D.C., also entered an appearance for appellant.
Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D.C., for appellee.
Before EDGERTON, PRETTYMAN, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment dismissing a complaint under R.S. Sec. 4915, 35 U.S.C.A. 63, to authorize the issue of a patent on an improvement in the process of making pulp from resinous logs.  The alleged invention consists of adding alum to the water that is used in cooling the log-grinding part of the pulp-making machinery.  Adding alum at this early stage in the process of making pulp has proved effective in eliminating trouble caused by the pitch in southern pine.  Barium had previously been tried at the same stage in the process, and alum had been used at later stages in the process, for the same purpose but with much less effect.  The variation that appellant seeks to patent produces excellent results.  But since the use of alum to counteract pitch was well known in the art, we cannot say that the Patent Office or the District Court was unreasonable or clearly wrong in finding there was no invention in substituting it for barium in the grinder.


2
Affirmed.